Appeal by defendant from a judgment of the Supreme Court, Kings County, entered February 21, 1964 after a jury trial, convicting him of the felonious sale of narcotics and the possession of narcotics as a misdemeanor, and imposing sentence. Judgment reversed on the law, and new trial ordered. The findings of fact implicit in the jury’s verdict are affirmed. On this record, it is our opinion that the reopening of the case for further proof, after the jury had been deliberating for over three hours, coupled with the manner in which the reopened trial was conducted, constituted an improvident exercise of discretion by the trial court (cf. People v. Ferrone, 204 N. Y. 551), and that the effect of this procedure was a deprivation of defendant’s right to a fair trial. Moreover, it was error to allow the prosecutor to tell the jury in his opening and summation, over objection, that the police had had defendant under observation for several days prior to the transaction that led to his arrest, and to allow a police officer to testify to that effect, similarly over objection (see People v. Penner, 283 App. Div. 731). Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.